DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 January 2021. As directed by the amendment: claims 7 and 13 have been amended. Thus claims 1-14 are presently pending in this application and claims 1-6, 8-12, and 14 remain withdrawn. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 30 September 2020. Applicant’s amendments to the Specification have overcome the objections previously set forth except as is described further below.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: 
Page 2 line 4, the rest of the amended sentence needs to be corrected to be consistent “[…] manufacturing methods have problems in that they are not […]”.  
The section [Advantageous Effect] requires review, for example:
Page 11 line 3, the phrase “have a good work effectiveness” is unusual wording.
Page 11 lines 6-7, the phrase “arranged with integrated” is grammatically incorrect.
 Page 11 lines 10-11, “powerfully reducing labor force” is unusual wording.
Page 11 line 11 “processes may be performed by the lump”, it is unclear what “the lump” is.

Page 11 line 20, “attached on opposite surface” is grammatically incorrect.
The section [Mode for Invention] requires review, for example:
Page 17 lines 14-15, “ allowing the hyaluronic acid is formed” is grammatically incorrect.
Page 22 line 23, “shown in FIG.6 is c.as shown in FIG.7” is unclear.
The paragraph page 22 line 23-page 23 line 2 is grammatically incorrect.
Page 24 lines 3-20 contain several grammatical errors and require review.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (US 20090234301 A1) in view of Hirano (JP 2009273772 A).
Regarding claim 7, Tomono discloses a microneedle patch manufactured by the method for manufacturing a microneedle patch of claim 5 (See MPEP 2113, the structure imparted by this process includes a conical microneedle (4 Fig 1A, “conical-shaped needle portion” [0030]) formed of hyaluronic acid ([0067] “hyaluronic acid”), disposed on a thin film substrate (3 Fig 1A)) wherein the hyaluronic acid layer (2 Fig 1A) is coated on one side of the upper surface of the substrate (3 Fig 1A) thereby forming the needle- shaped parts (4 Fig 1A), which are extruded by pressure on the upper surface of the hyaluronic acid layer (See MPEP 2113, the structure imparted by this process includes needle-shaped parts formed of the hyaluronic layer (4 Fig 1A, [0067])), thereby the microneedle patch being provided with a stacked structure of the hyaluronic acid layer directly contacting the substrate (“the substrate 3 and the sheet portion 5 are thermally fused” [0038]) and having a sheet shape (5 Fig 1A) to continuously cover the substrate, and wherein the hyaluronic acid layer includes the needle-shaped parts made of a same material as the hyaluronic acid layer (conical-shaped needle portions 4 and sheet portion 5 are integral and part of microneedle 2 Fig 1A, [0030]). However, Tomono fails to disclose a reinforcing tape on the opposite side of the substrate, and the reinforced tape is attached to the substrate so to have a morphological integrity, thereby the microneedle patch being provided with a stacked structure of the reinforced tape, the substrate attached on the reinforced tape.
Hirano teaches a reinforcing tape (4 Fig 1) on the opposite side of the substrate (3 Fig 1), and the reinforced tape is attached to the substrate (Fig 1) so to have a morphological integrity, thereby the microneedle patch being provided with a stacked structure of the reinforced tape, the substrate attached on the reinforced tape (Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the microneedle patch of Tomono to include the reinforcing tape with the limitations as taught by Hirano to adhere and fix the microneedle sheet to the skin surface [0032].
Regarding claim 13, Tomono discloses a microneedle patch manufactured by the method for manufacturing a microneedle patch of claim 11 (See MPEP 2113, the structure imparted by this process includes a conical microneedle (4 Fig 1A, “conical-shaped needle portion” [0030]) formed of hyaluronic acid ([0067] “hyaluronic acid”), disposed on a thin film substrate (3 Fig 1A)), wherein the hyaluronic acid layer (2 Fig 1A) is Page 7 of 14coated on one side of the upper surface of the substrate (3 Fig 1A) (4 Fig 1A), which are extruded by pressure on the upper surface of the hyaluronic acid layer (See MPEP 2113, the structure imparted by this process includes needle-shaped parts formed of the hyaluronic layer, (4 Fig 1A, [0067])), thereby the microneedle patch being provided with a stacked structure of the hyaluronic acid layer directly contacting the substrate (“the substrate 3 and the sheet portion 5 are thermally fused” [0038]) and having a sheet shape (5 Fig 1A) to continuously cover the substrate, and wherein the hyaluronic acid layer includes the needle-shaped parts made of a same material as the hyaluronic acid layer (conical-shaped needle portions 4 and sheet portion 5 are integral and part of microneedle 2 Fig 1A, [0030]). However, Tomono fails to disclose a reinforcing tape on the opposite side of the substrate, and the reinforced tape is attached to the substrate so to have a morphological integrity, thereby the microneedle patch being provided with a stacked structure of the reinforced tape, the substrate attached on the reinforced tape.
Hirano teaches a reinforcing tape (4 Fig 1) on the opposite side of the substrate (3 Fig 1), and the reinforced tape is attached to the substrate (Fig 1) so to have a morphological integrity, thereby the microneedle patch being provided with a stacked structure of the reinforced tape, the substrate attached on the reinforced tape (Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the microneedle patch of Tomono to include the reinforcing tape with the limitations as taught by Hirano to adhere and fix the microneedle sheet to the skin surface [0032].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is 571-270-3873.  The examiner can normally be reached on Mon-Thu 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.G./Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783